United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Barbourville, KY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0887
Issued: February 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On March 19, 2018 appellant filed a timely appeal from a January 11, 2018 merit decision
and a February 9, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) that denied his claim for a December 22, 2016 left knee injury. The Clerk of the
Appellate Boards docketed the appeal as No. 18-0887.
On December 27, 2016 appellant, then a 57-year-old underground mine safety and health
inspector, filed a traumatic injury claim (Form CA-1) alleging that, on December 22, 2017, he
twisted his left knee when crossing a belt conveyor while inspecting an underground mine. OWCP
assigned this File No. xxxxxx482. By decision dated May 11, 2017, it found the claimed incident
occurred as alleged, but denied the claim because the medical evidence of record was insufficient
to establish causal relationship. Following appellant’s timely request for reconsideration, by
decision dated January 11, 2018, OWCP denied modification of its prior decision, again finding
the medical evidence of record insufficient to establish causal relationship. Appellant again
requested reconsideration, but, by nonmerit decision dated February 9, 2018, it declined to review
the merits of the claim.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. In both merit decisions issued in this case, dated May 11, 2017 and January 11, 2018,

OWCP referenced an additional claim appellant had filed regarding an August 6, 2016 bilateral
knee claim. The August 2016 claim was adjudicated under File No. xxxxxx043. In both OWCP
decisions referenced above, OWCP noted that it had reviewed medical evidence found in File No.
xxxxxx043. It further noted that Dr. Jerry L. Woolum, an attending orthopedic surgeon,
referenced the August 2016 injury in a report dated January 5, 2017 and in an undated report. In
the January 11, 2018 decision, OWCP also referenced an occupational disease claim (Form CA-2),
adjudicated under File No. xxxxxx283, that appellant filed alleging that she injured her knees due
to employment factors.
OWCP’s procedures provide that cases should be combined when correct adjudication of
the issues depends on frequent cross-reference between files.1 In the instant case, File No.
xxxxxx482, OWCP denied appellant’s traumatic injury claim for a left knee injury that occurred
on December 22, 2016. As noted, in both OWCP merit decisions issued in this case, it referenced
a second knee claim for an August 6, 2016 knee injury, adjudicated by OWCP under File No.
xxxxxx482. The Board further notes that in its January 11, 2018 decision, OWCP also indicated
that appellant had filed an occupational disease claim, adjudicated under File No. xxxxxx283,
claiming employment-related conditions of both knees.
As these files have not been combined, the Board is unable to determine whether all
pertinent evidence had been reviewed by OWCP in the instant claim to determine whether
appellant established a left knee injury on December 22, 2016.
The record before the Board does not contain the evidence from either the August 2016
traumatic injury claim, under File No. xxxxxx482, or appellant’s occupational disease claim, under
File No. xxxxxx283, both for knee conditions. The Board, therefore, is unable to properly
adjudicate the instant claim. The Board finds the case is not in posture for decision as the record
before the Board is incomplete and would not permit an informed adjudication of the case by the
Board. The case must be remanded to OWCP for it to combine the files and for further
reconstruction and development deemed necessary, to be followed by an appropriate decision.2

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
2

See W.B., Docket No. 15-1751 (issued March 8, 2016).

2

IT IS HEREBY ORDERED THAT the February 9 and January 11, 2018 decisions of the
Office of Workers’ Compensation Programs are set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: February 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

